DETAILED ACTION
This action is in response to an amendment filed 8/11/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/11/22.  These drawings are acceptable to the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (U.S. 2013/0009321 A1; “Kagawa”) in view of Kawano (2003/0181032 A1) and Shue et al. (U.S. 2004/0180532 A1; “Shue”).
Regarding claim 1, Kagawa discloses a device comprising: 
A first substrate (2, Fig. 2) that includes a first electrode (33, Fig. 2), wherein the first electrode includes a metal ([0078]); and 
A second substrate (7, Fig. 2) bonded to the first substrate, wherein the second substrate includes a second electrode (67, Fig. 2), wherein the second electrode includes the metal ([0091]), the second electrode (67, Fig. 2) is bonded to the first electrode (33, Fig. 2), and 
At least one of the first substrate or the second substrate includes: 
A first layer (57, Fig. 2) that includes and a first hole portion (space occupied by wire and via structure 59, Fig. 2), wherein the first hole portion includes the metal ([0085]); 
A diffusion preventing layer (61, Fig. 2) on a surface of the first layer ([0087]);
A second layer (63, 69, Fig. 2) on the surface of the first layer ([0088]-[0090]), 
The diffusion preventing layer (61, Fig. 2) is between the first layer (57, Fig. 2) and the second layer (63, 69, Fig. 2),   
The diffusion preventing film covers an entirety of the [top] surface of the first layer (57, Fig. 2).
Kagawa discloses the first layer includes a first barrier layer (59a, Fig. 2) and the second layer includes a second barrier layer (65a, Fig. 2).  Yet, Kagawa does not disclose the first layer includes a first metal seed film and the second laver includes a second metal seed film.  However, Kawano discloses a first seed layer formed on a first barrier layer (4, Fig. 6H) ([0103]) and a second seed formed on a second barrier layer (8, Fig. 6H) ([0117]).  This has the advantage of enhancing the quality of a subsequently formed metal structure.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kagawa with having the first and second layers include first and second metal seed layers, respectively, as taught by Kawano, so as to enhance the quality of the subsequently formed metal structures within the first layer and the second layer.
Yet, Kawano does not disclose the metal seed layer is necessarily over the entire upper surface of the barrier layer.  However, Shue discloses a metal seed layer (30, Fig. 2) over and conformal with an entire upper surface of a barrier layer (20, Fig. 2) ([0030]).  This has the advantage of improving filling of the subsequently formed metal structures.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kagawa and Kawano and with the metal seed layers over and conformal with an entire upper surface of the barrier layer, as taught by Shue, so as to improve filling of the subsequently formed metal structures in the first layer and the second layer.
The combination of Kagawa as modified by Kawano and Shue teaches a first metal seed film (conformal to the first barrier layer 59a in Fig. 2 of Kagawa) in contact with each of a first portion (left side) and a second portion (right side) of the diffusion preventing layer (Kagawa: 61, Fig. 2).
The combination of Kagawa as modified by Kawano and Shue teaches the diffusion preventing layer includes a diffusion preventing film (Kagawa: 61, Fig. 2; [0087]) and a [lower] portion of the second metal seed film (Kagawa: adjacent to second barrier layer 65a, Fig. 2), wherein the [lower] portion of the second metal seed film ((Kagawa: adjacent to second barrier layer 65a, Fig. 2) straddles or lies between the first portion (left side) and the second portion (right side) of the diffusion preventing film (Kagawa: 61, Fig. 2).
Regarding claim 2, Kagawa discloses the second layer includes a second hole portion (space occupied by wire and via structure 65, Fig. 2), the second hole portion includes the metal ([0086]), and  the second hole portion that includes the metal is a connecting pad portion ([0086]).
Regarding claim 4, Shue discloses the metal seed layer (30, Fig. 2) is between side surfaces of a hole (15, Fig. 1) and an overlying fill metal (40, Fig. 2).
Regarding claim 5, Kagawa discloses a diameter of [a portion of] the second hole portion (space occupied by lower, narrower width via within 65, Fig. 2) in the second layer is smaller than a diameter of [a portion of] the first hole portion (space occupied by upper, wider width wire within 59, Fig. 2) in the first layer.
Regarding claim 6, Kagawa discloses the diameter of the first hole portion (space occupied by upper, wider width wire within 59, Fig. 2) has a shape one of the same or different from the diameter of the second hole portion (space occupied by lower, narrower width via within 65, Fig. 2).
Regarding claim 7, Kagawa discloses the second layer further includes a bonding surface (portion of 69 adjacent 35, Fig. 2) opposite to the diffusion preventing layer (61, Fig. 2), and a diameter of the second hole portion (space occupied by lower, narrower width via within 65, Fig. 2) is smaller in a surface on an opposite side from the bonding surface than in the bonding surface.
Regarding claim 8, Kagawa discloses the diffusion preventing film is an insulating film ([0087]).
Regarding claim 9, Kagawa discloses the insulating film includes one of silicon nitride (SiN), silicon carbonitride (SICN), or silicon carbide (SiC) ([0087]).
Regarding claim 10, Shue discloses the [first] metal seed includes titanium ([0030]).
Regarding claim 11, Kagawa discloses the first electrode and the second electrode include copper (Cu) ([0078], [0098]).
Regarding claim 12, Kagawa discloses a diffusion preventing layer (61, Fig. 2) ([0087]).    Examiner notes the claim language in lines 2-3 (“for prevention of…”) is merely intended use language, and does not add any appreciable weight to the claim.  Furthermore, since the prior art references (Kagawa in view of Kawano and Shue) recites the same structural limitation as in the applicant’s claim, the references are seen by the examiner as being able to perform the same intended use.
Regarding claim 13, Kagawa discloses the first substrate (2, Fig. 2) is a sensor substrate having a pixel region ([0068]), the pixel region includes a plurality of pixels ([0072]), each of the plurality of pixels includes a photoelectric conversion unit ([0072]), pixels of the plurality of pixels are in a two-dimensional arrangement ([0064]), and the second substrate (7, Fig. 2) is a circuit substrate including a determined circuit ([0068]).

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-13 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        11/10/22